NOTICE OF ALLOWANCE

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8, 15, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “receiving a plurality of conversational audio streams from one or more different areas in the shared environment; analyzing the received plurality of conversational audio streams to identify at 5least one environmental entity and a sentiment associated with the environmental entity for one or more of the different areas; creating a heatmap of the shared environment representing the sentiment for the environmental entity across the different areas; and generating at least one action for control of at least one of the facilities to 10optimize the environmental entity based on the created heatmap.”
The closest prior art of: Ramamurti (US 20190353378) provides a building temperature control system which accepts voice input and analyzes the sentiment of the input ([0006]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	/MATTHEW H BAKER/               Primary Examiner, Art Unit 2655